Title: To Benjamin Franklin from Johann Valentin Embser, 6 January 1782
From: Embser, Johann Valentin
To: Franklin, Benjamin


Monsieur,
aux Deuxponts ce 6 Janvier 1782.
Ce n’est pas au Vengeur de l’Amérique, ni au Ministre d’un Peuple, qui a osé défendre si glorieusement aux yeux de l’univers etonné les droits sacrés de l’humanité, que j’addresse cette Lettre; c’est à l’illustre Savant, qui étant à la tête de la République des Lettres depuis long-tems a encore su servir de flambeau à un nouvel Hémisphère dont Il a créé & le Moral & le Civil.
Votre Excellence permettra, que je Lui fasse part d’un Etablissement, qui depuis son origine a réuni tous les suffrages.
Nous avons entrepris, de publier successivement par souscription la Collection complette des anciens auteurs romains, format, caractère & papier les mêmes.
De cette Collection il a paru successivement 24 volumes, de sorte qu’au bout de 3 ou 4 ans elle pourra être finie, une imprimerie particuliere ayant été établie pour cet effet.
En même tems nous avons commencé à publier une Elite des auteurs Grecs, le même format, avec la traduction latine, dont le premier & le second volumes ont paru, & qui contiennent les deux prémiers tomes de Platon.
Je n’ignore pas, que les troubles de l’Amérique, qui soutient le choc d’un puissant peuple, jaloux de sa grandeur & son lustre, empêchent cette nation, à se livrer aujourd’hui aux douceurs des Muses. Mais peut-être la paix n’est pas éloignée, & alors je suis persuadé que l’Amérique jouira de nouveau de son génie tutelaire & de son créateur spirituel, assuré que Votre Excellence achevera l’heureuse révolution qu’Elle a commencé. Philadelphie se rejouira à l’ombre de la paix de son libérateur & de son Précepteur, pour se livrer à loisir aux arts de la paix.
Mais que dis-je? Peut-être Votre Excellence par Son génie profond trouvera au milieu des flâmes de la guerre l’expédient, d’élever une jeunesse florissante aux arts & aux sciences, qui dans tous les siecles ont mené les peuples à la grandeur. Peut-être Elle tâche deja de lui en procurer les moyens pendant ces tems orageux.
Dans l’espérance, que Votre Excellence agrééra notre institut je La préviens, que nous nous engageons de délivrer à Paris, le volume Latin broché à 40 sols, & le volume grec à 4 Livres.
Rien ne sera pour nous si glorieux, que de pouvoir plaire à l’Illustre Franklin, & de pouvoir tant soit peu contribuer à la gloire d’un monde naissant, qui secoue les chaines & des prejugés & de l’esclavage du notre.
Peut-être Vôtre Excellence goutera une proposition faite par une société de Savans tout-à-fait désintéressés, & qui depuis long-tems se sont dévoués entierement aux intérêts de la jeunesse, & qu’Elle daignera la prendre en considération.
Etant persuadé, qu’Elle ne se trouvera pas offensée d’une lettre uniquement écrite pour rendre hommage à Ses mérites immortels j’ai l’honneur d’être avec le plus profond respect de Votre Excellence le très humble & très obéissant Serviteur
Embser
Professeur au College illustre
 
Notations in different hands: Ansd. / Embser, aux deux Ponts 6. Janr. 1782.
